Citation Nr: 1716059	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  13-01 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a higher level of special monthly compensation (SMC).


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney


ATTORNEY FOR THE BOARD

E. Redman, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

In a February 2015 decision, the Board granted SMC based on the need for regular aid and attendance (under 38 U.S.C.A. § 1114 (l)).  In October 2015, the Veteran and the Secretary of Veterans Affairs filed a Joint Motion for Partial Remand (JMPR) with the United States Court of Appeals for Veterans Claims (Court).  In October 2015, the Court issued an order granting the JMPR.  The order served to vacate the Board's February 2015 decision to the extent that it denied the Veteran a higher level of SMC than that awarded by the Board.  It further served to remand the claim back to the Board for action consistent with the terms of the October 2015 JMPR.  When the case was last before the Board in April 2016 it was remanded for action consistent with the JMPR.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The April 2016 remand directed that the Veteran be scheduled for a comprehensive physical examination in order to address the nature and extent of the Veteran's bilateral upper and lower extremity symptoms.  The examiner was instructed to determine whether the Veteran's service-connected Parkinson's disease with diminished reflexes, tremors, and muscle rigidity of the right upper extremity, balance impairment associated with Parkinson's disease, and diminished reflexes, tremors and muscle rigidity of the left upper extremity associated with Parkinson's disease, cause the following:  (1) the anatomical loss of both arms with factors that prevent the use of prosthetic appliances; (2) the anatomical loss or loss of use of both feet; (3) the anatomical loss or loss of use of one hand and one foot; (4) the anatomical loss or loss of use of both hands; (5) the anatomical loss or loss of use of both legs at a level, or with complications, preventing natural knee action with prosthesis in place; (6) the anatomical loss or loss of use of one arm and one leg at levels, or with complications, preventing natural elbow and knee action with prosthesis in place; (7) the anatomical loss or loss of use of both arms at levels, or with complications, preventing elbow action with prostheses in place; (8) the anatomical loss of both legs so near the hip as to prevent the use of prosthetic appliances; or (9) anatomical loss of one arm and one leg so near the shoulder and hip as to prevent the use of prosthetic appliances.

A July 2016 General Medical Compensation Disability Benefits Questionnaire reflects that the Veteran has hearing loss/tinnitus; sinusitis/rhinitis; respiratory conditions; ischemic heart disease; vascular disease; hypertension; a spine condition; hip, thigh, shoulder, and arm conditions; Parkinson's disease; diabetic sensory-motor peripheral neuropathy; and PTSD.  The examiner noted that a QTC examination showed moderate tremor of the upper extremities and moderate balance issues.  

A separate July 2016 VA Medical Opinion report reflects that the answers to the nine questions posed in the remand are no.  The examiner noted that the Veteran was able to walk into the exam room without difficulty and was observed to have mild to moderate upper extremity tremor, not qualifying for anatomic use benefits.

There is no indication in the July 2016 reports that any physical examination of the Veteran's upper or lower extremities took place.  Moreover, the Veteran's representative, in a statement received in November 2016, indicated that the examination was inadequate as it was not comprehensive, as required by the remand.  Moreover, the Veteran's representative argued that the examiner did not consider the impact of the service-connected Parkinson's disease and its residuals on the Veteran's activities of daily living and the examination failed to consider all possible theories of entitlement to a higher level of SMC.  

If VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Furthermore, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

Here, there was no physical examination of the Veteran; the July 2016 opinion was not based upon any physical examination or other diagnostic tests.  Therefore, the AOJ did not accomplish the objectives set forth in the February 2016 Board remand.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 (1998).  The claim must therefore be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a comprehensive VA physical examination, to be conducted by an appropriate individual, to address the nature and extent of the Veteran's bilateral upper and lower extremity symptoms.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file must be made available to and be reviewed by the examiner, and it must be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided. 

The examiner must provide an opinion regarding whether the Veteran's service-connected Parkinson's disease with diminished reflexes, tremors, and muscle rigidity of the right upper extremity, balance impairment associated with Parkinson's disease, and diminished reflexes, tremors and muscle rigidity of the left upper extremity associated with Parkinson's disease, cause the following: (1) the anatomical loss of both arms with factors that prevent the use of prosthetic appliances; (2) the anatomical loss or loss of use of both feet; (3) the anatomical loss or loss of use of one hand and one foot; (4) the anatomical loss or loss of use of both hands; (5) the anatomical loss or loss of use of both legs at a level, or with complications, preventing natural knee action with prosthesis in place; (6) the anatomical loss or loss of use of one arm and one leg at levels, or with complications, preventing natural elbow and knee action with prosthesis in place; (7) the anatomical loss or loss of use of both arms at levels, or with complications, preventing elbow action with prostheses in place; (8) the anatomical loss of both legs so near the hip as to prevent the use of prosthetic appliances; or (9) anatomical loss of one arm and one leg so near the shoulder and hip as to prevent the use of prosthetic appliances. 

The examiner must specify which service-connected disability that causes each of the above findings, if relevant.

2.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

4.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

